Citation Nr: 1801072	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's left ear hearing loss was caused by his active duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the Veteran's left ear hearing loss disability are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purpose of applying the laws administered by VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Even if audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may still establish service connection for a current disability due to impaired hearing by submitting evidence that the disability is causally related to service.  See Hensley, 5 Vet. App. at 160.  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran is seeking service connection for left ear hearing loss resulting from his duties as a cannon crewman from 1977 to 1981.  As reflected from his Board hearing testimony, the Veteran maintained that during service, he was exposed to cannon firings for three to four hours per day, and that the only hearing protection he wore during this time was foam-rolling ear plugs.  VA has conceded exposure to acoustic trauma given the Veteran's military occupational specialty.  The Veteran testified that he started to notice hearing loss after approximately one year in service, as he could not hear fellow service members calling him, especially from a distance.  Following service, he continued to experience hearing loss but "tough[ed] it out" until his daughter suggested he seek medical treatment in 2000.  The Veteran also reported that his post-service occupational experience included landscaping work, where he had minimal noise exposure.  

The Veteran's March 1977 report of medical examination on entrance into service shows that his left ear hearing was within normal limits for VA purposes.  An August 1978 audiogram reflects left ear hearing within normal limits but also shows diminished hearing at certain frequencies when compared to the March 1977 audiogram.  A December 1980 audiogram, which is also within normal limits for VA purposes, shows diminished hearing at all frequencies when compared to the August 1978 audiogram.  There is no separation examination report.  

The Veteran was afforded a VA audio examination in April 2011.  The Veteran reported hearing loss since 1980 that he attributed to cannon crewman duties, and he indicated that he did not always wear protection during this time.  The Veteran's post-military employment included working for two years as a petroleum machine shop worker, and nineteen years as a sprinkler installer.  Recreational noise exposure included hunting, using power tools, riding motorcycles, and listening to loud music.  He did not wear hearing protection during post-service activities.  

On examination, the Veteran's left ear pure tone thresholds, in decibels, were 15 at the 500 Hertz frequency, 30 at the 1000 Hertz frequency, 35 at the 2000 Hertz frequency, 40 at the 3000 Hertz frequency, and 60 at the 4000 Hertz frequency.  His left ear Maryland CNC speech recognition score was 92 percent.  He was given a diagnosis of mild sensorineural hearing loss of the left ear, and his right ear hearing was within normal limits for VA purposes.  The examiner highlighted the fact that the Veteran had multiple opportunities for significant military noise exposure.  He also referenced the Veteran's in-service audiograms showing a decrease at testing frequencies and provided that this documented a possible worsening of hearing ability.  However, because the Veteran also had significant opportunity for contributory recreational and occupational noise exposure following service, the examiner opined that it was less likely than not that the Veteran's left ear hearing loss was only caused by military noise exposure.  

Given the findings set forth in the VA examination report, the Veteran has a left ear hearing loss disability.  See 38 C.F.R. § 3.385.  Additionally, while the Board acknowledges that the examiner opined that the Veteran's left ear hearing loss was less likely than not solely due to his military service, the record establishes that service connection is warranted.  As indicated above, the examiner stressed the Veteran's significant military noise exposure and opined that in-service audiograms documented a possible worsening of hearing abilities.  Moreover, the examiner's opinion suggests that even if post-service recreational and occupational noise exposure contributed to the Veteran's current left ear hearing loss, it can also be attributed to his duties as a cannon crew member.  Finally, the Veteran testified that he started to notice hearing loss after approximately one year in service, as he could not hear fellow service members calling him, and he continued to experience a decline in hearing since service.  As a lay witness, the Veteran is competent to report observable symptomatology, such as difficulty hearing, and the Board has no reason to doubt his reports.  See Charles, 16 Vet. App. at 374-75.  Thus, there is at least an approximate balance of positive and negative evidence as to whether the Veteran's left ear hearing loss disability was caused by his active duty service.  As such, the benefit-of-the-doubt rule applies, and service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


